Citation Nr: 1129749	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  04-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, prior to September 2, 2003.

2.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder, from September 2, 2003

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic low back pain.

4.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral stress syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1977 and from February to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for each disability at issue.  The RO assigned a 50 percent evaluation for major depressive disorder, effective May 17, 2001; a 10 percent evaluation for low back pain, effective January 18, 2001; and a 10 percent evaluation for patellofemoral stress syndrome of the left knee, effective January 18, 2001.  The Veteran disagreed with the assigned ratings.  Based on the receipt of additional evidence the RO assigned a 70 percent rating for the Veteran's service-connected psychiatric disability, effective September 2, 2003.  This case was previously before the Board in December 2007, and was remanded for additional development of the record.  The case is again before the Board for appellate consideration.

The Board notes that on VA Form 9 received in February 2007, the Veteran stated he wanted a Board hearing in Washington, D.C or at the RO, whichever he was entitled to.  By letter dated January 2008, the VA requested the Veteran clarify the type of hearing he wanted.  In June 2011, the Veteran's representative withdrew his hearing request.

The issues of an increased rating for a chronic low back disorder and for a left knee disorder will be considered within the Remand section of this document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

Appellant's representative has raised the issue of entitlement to a total rating based on individual unemployability.  That issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 2, 2003, the Veteran's major depressive disorder was manifested by a sad and depressed mood, without evidence of suicidal ideation, panic attacks or obsessional rituals.  

2.  From September 2, 2003, the Veteran's psychiatric disability is manifested by depression and anxiety, and resulted in severe impairment.  There is no evidence of hallucinations or delusions, nor is the Veteran a danger to himself or others.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for major depressive disorder, prior to September 2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for an initial evaluation in excess of 70 percent for major depressive disorder, from September 2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated May and August 2001, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  By letters dated March 2006 and January 2008, the VA advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claims arise from the initial award of service connection for the disabilities at issue.  In Dingess, the United States Court of Appeals for Veterans Claims held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The rating for the psychiatric disorder will be decided herein.  The last examination was several years ago as reconstructing the claims folder took some time.  There is, as to the psychiatric disorder, no indication that there are any findings that would demonstrate a 100 percent schedular rating.  There was, as his representative has indicated, some reference to a possible worsening of the knee and back.  This will be discussed more in the Remand section, but as to the psychiatric rating, the Board concludes that the evidence is sufficient.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected psychiatric disability by assigning various ratings during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

				Major depressive disorder 

A 100 percent evaluation is warranted for major depressive disorder with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The initial question is whether a rating in excess of 50 percent is warranted for major depressive disorder, prior to September 2, 2003.  The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  On VA psychiatric examination in October 2002, the Veteran reported frequent crying episodes, difficulties with concentration and chronic sleep disturbance.  He claimed there were times he was unable to get out of bed due to the symptoms of depression.  He added he had decreased motivation and sometimes did not show up for work.  A mental status evaluation revealed the Veteran was somewhat disheveled, and his hygiene was moderate.  There was some psychomotor slowing.  His mood was sad and his affect congruent.  He was very tearful when describing his in-service stressor.  The examiner noted he looked very depressed and sad.  He added the Veteran's symptoms of depression had impacted him substantially with interpersonal relationships and the ability to form relationships.  The diagnoses were major depressive disorder and dysthymia.  

The Veteran was seen in a VA outpatient treatment clinic in April 2003.  He related he was feeling anxious and agitated lately.  His mood was up and down, but generally low.  He stated he had a depressed mood about two to three days a week.  He described avoidance and mistrust of people.  He also said he had occasional nightmares.  An examination showed his mood and affect were depressed.  The assessments were post-traumatic stress disorder (PTSD) and major depressive episode.  The examiner commented the Veteran definitely seemed worse at that visit.  He reported more agitation, increased pain and some panic symptoms recently.  The precipitant was unclear, but the Veteran had lost his job a few months earlier.  Similar findings were recorded in August 2003.  A Global Assessment of Functioning score of 40 was assigned following the April and August 2003 visits.

The evidence against the Veteran's claim includes the medical evidence of record.  The VA psychiatric examination conducted in October 2002 demonstrated the Veteran's thought process was linear and goal-directed.  There was no suicidal or homicidal ideation and he did not have audio or visual hallucinations.  As noted above, the examiner diagnosed major depressive disorder diagnosed major depressive disorder and dysthymia.  He assigned a Global Assessment of Functioning score of 50, and concluded the Veteran's psychiatric disability was of moderate severity.  

The Board acknowledges that when the Veteran was seen in a VA outpatient treatment clinic in April 2003, the examiner stated the Veteran appeared to be worse, and that the Global Assessment of Functioning score was 40 compared to 50 on the October 2002 VA psychiatric examination.  The Board notes, however, that the mental status evaluation in April 2003 revealed the Veteran was neatly groomed and his attention and alertness were good.  The Veteran denied suicidal or homicidal ideation, and he did not have audio and visual hallucinations or delusions.

The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his psychiatric disability.  The Board notes the evidence fails to demonstrate he has suicidal ideation, near continuous panic, neglect of personal appearance or hygiene or impaired impulse control.  In sum, there is no basis on which an evaluation in excess of 50 percent is warranted for major depressive disorder prior to September 2, 2003.

The Veteran also asserts a higher rating should be assigned from September 2, 2003.  The Board notes the 70 percent evaluation was assigned effective that date based on the receipt of a statement from the Veteran.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  A VA Counseling Record dated September 2003 reflects that it was determined that achieving a vocational goal was infeasible.  It was stated the Veteran presented with significant anxiety, that he had a nervous demeanor and that he was emotionally fragile.  It was stated the Veteran's therapist did not think his emotional condition was sufficiently stable for him to attend school.  

The Veteran was afforded a VA psychiatric examination in September 2004.  The examiner reviewed the Veteran's mental health record and noted that when he was seen in February 2004, it was indicated he was still having increased anxiety symptoms, especially when out in public.  He still had a mistrust of people.  He was not getting out socially.  The assessment was severe PTSD and major depressive episode.  The Global Assessment of Functioning score was 40.  The examiner noted the same Global Assessment of Functioning score was assigned following a May 2004 visit.  

On the September 2004 VA psychiatric examination, the Veteran reported daily symptoms of depression with a severity rating of 10/10.  He said the symptoms could go on for some time.  He added he sometimes could not function for a whole week.  He denied any remissions from his symptoms.  He related he had not been able to find work since his friend had closed the store in which he had been working.  The Veteran complained that he was nervous around people and that he did not like to leave the house.  He said he had recurring dreams of the in-service stressor.  On mental status evaluation, the Veteran described having considerable difficulty keeping up with minimal personal hygiene and other basic activities of daily living.  He asserted he had gone up to a week without bathing or eating much.  The rate and flow of speech were notably slow.  In addition to depression, the Veteran described experiencing anxiety secondary to his concern that his gas and phone would be shut off due to his inability to pay bills.  He claimed he slept four to five hours with many awakenings during the night.  He asserted he spent a lot of time just lying on the couch and doing nothing.  He maintained his energy level was rather poor sometimes.  The examiner commented it made sense that the Veteran's status of being unemployed had taken quite a toll on him, especially financially, resulting in increased stress and increased depression.  The diagnosis was major depressive disorder, moderate severity.  The Global Assessment of Functioning score was 45.  

The evidence against the Veteran's claim includes the medical evidence of record.  The Board notes that when he was seen in February 2004, the Veteran denied suicidal ideation and hopelessness.  He was neatly groomed and there was no indication he was unable to maintain personal hygiene.  He had no audio and visual hallucinations or delusions. 

Similarly, the September 2004 VA psychiatric examination fails to demonstrate the presence of any of the symptoms required for a 100 percent evaluation.  The Board observes there was no impairment of thought process.  The Veteran had no hallucinations or delusions or suicidal or homicidal ideation.  His behavior was appropriate.  He was oriented to person, place and time.  He denied any significant history of obsessive or ritualistic behaviors.  There were no significant panic attacks.  The examiner assigned a Global Assessment of Functioning score of 45.  He opined the Veteran's depression had worsened only minimally since the previous examination.  While he acknowledged the Veteran's moderate to severe depression would have a negative impact on his ability to be employed, the Veteran was consistently looking for work and was interested in obtaining work.  Thus, he concluded that despite the difficulties the Veteran's depression might present, he was not unemployable due to it.  

Since that examination, as noted, there are no findings or complaints suggesting increased pathology in the psychiatric disorder.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of major depressive disorder.  The September 2004 VA examination shows the Veteran was not considered to be a danger to himself or others.  He displayed none of the symptoms required for a 100 percent rating.


      Other considerations

The Board has also considered whether the Veteran's service-connected psychiatric disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for major depressive disorder prior to September 2, 2003, is denied.  

An initial evaluation in excess of 70 percent for major depressive disorder, from September 2, 2003, is denied.

REMAND

As noted above, it has been some time since examinations have been conducted.  The appellant's representative has indicated that a VA form 9, filed by the Veteran in 2007 contained information that his back and left knee may have gotten worse.  Appellant has contended that he uses a wheel chair on occasion, and has difficulty walking for any distance.  His representative also questions whether the knee may now have locking problems that were not previously noted.

In view of the time since the last examination, additional examination is indicated.  In view of the foregoing, this case is REMANDED for the following actions:

1.  RO/AMC should arrange for an appropriate VA examination, by an appropriate examiner, to determine the nature and extent of the low back and left knee disorders.  All indicated tests should be performed, and all clinical findings reported in detail.  The claims folder should be available to the examiner for review prior to entry of any opinions.  Ranges of motion should be set out, all manifestations including radiation of pain, objective evidence of spasms, locking, or instability should be set forth.

2. Thereafter, the RO should readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


